Citation Nr: 1543639	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-26 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected PTSD (claimed as depression).

2.  Entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to alcohol abuse and service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to depression, alcohol abuse, and service-connected PTSD, diabetes mellitus, and coronary artery disease, and as due to herbicide exposure.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

7.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal that was originally claimed and adjudicated by the RO as service connection for depression has been recharacterized to consider any acquired psychiatric disorder other than PTSD based on the current mental health diagnoses of record.  See, e.g., November 2011 VA mental health examination report; June 2012 VA treatment record.
A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records that were already considered by the Agency of Original Jurisdiction (AOJ) for the first four issues listed above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.  While on remand, updated VA treatment records should also be obtained.

Regarding the PTSD claim, the Veteran was most recently provided a VA examination in May 2011.  The VA examiner indicated that he was unable to determine the Veteran's true functional impairment (social or occupational) without the use of mere speculation given the Veteran's significant exaggeration of symptoms.  During the Board hearing, the Veteran indicated that he was trying to reduce his alcohol consumption and that his PTSD had increased in severity.  See May 2015 Bd. Hrg. Tr. at 6-9.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
Based on the foregoing, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  The examiner will also be able to provide a clarifying opinion as to the nature of the Veteran's claimed depression.  In this regard, the November 2011 VA mental health examiner determined that the Veteran had an adjustment disorder with depressed mood/related depressive symptoms that was primarily related to his chronic pain and limitations associated with his numerous medical and orthopedic issues.  On review, the opinion as written is somewhat unclear as to whether the Veteran's psychiatric problems are related to or aggravated by his service-connected disabilities, and an additional medical opinion addressing this matter would be helpful.

In addition, as the receipt of additional treatment records requested as part of this remand could affect the outcome of the claim for service connection for alcohol abuse, the Board will defer a decision on this issue at this time.

Regarding the skin disorder claim, the VA treatment records show current diagnoses.  See, e.g., March 2012 VA treatment record.  The Veteran has claimed that a current skin disorder may be related to his presumed herbicide exposure from his Vietnam service, as well as the conditions he was living in while stationed there.  See, e.g., June 2009 claim; Bd. Hrg. Tr. at 29-32.  In addition, the October 2010 VA Agent Orange Registry examination includes an assessment of a chronic rash consistent with seborrhea without an etiology opinion.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but there is insufficient medical evidence to make a decision on the claim.  These considerations satisfy the low threshold for obtaining a VA examination.

Regarding the bilateral hearing loss claim, the Veteran has reported that his hearing has worsened since the October 2009 VA examination; that examination revealed that he did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385.  The examiner determined that the changes to the Veteran's hearing occurred after military service and were not related to his military noise exposure because he did not have disabling hearing for VA purposes; however, she did not provide a complete rationale for that determination.  The record shows that the Veteran had a VA audiology consultation in April 2012 and was diagnosed with sensorineural hearing loss in the right ear and high frequency sensorineural hearing loss in the left ear; he was also prescribed a trial period for a right ear hearing aid.  In addition, the Veteran is separately service-connected for tinnitus as a result of his in-service noise exposure.  As there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim, a new VA examination is needed.

Regarding the hypertension claim, the March 2010 VA examiner determined that the Veteran's hypertension was not related to his service-connected diabetes mellitus because it was diagnosed years before establishment of the diabetes mellitus and because there was no evidence of renal dysfunction or diabetic nephropathy at that time.  The examiner also noted that there was no documented ischemic heart disease/CAD (coronary artery disease) history in the VA treatment records under the "other significant history" section of the examination report.

The May 2011 VA examiner determined that it was less likely as not that the Veteran's hypertension was due to his PTSD because he had normal blood pressure readings at entrance and separation with no other documentation for hypertension or elevated blood pressure in service or within one year thereafter.  In addition, the examiner observed that medical literature did not indicate that PTSD causes hypertension; it is well known in the medical community that PTSD can only cause transient elevation in blood pressure, not cause true hypertension.  The examiner further noted that the Veteran's BMI (body mass index), alcohol abuse, and COPD from tobacco use were the most likely causes of his hypertension.

Finally, the November 2011 VA examiner determined that it was less likely as not that the Veteran's hypertension was proximately due to or the result of his alcohol abuse because he met a number of other risk factors for hypertension.  The examiner noted that the effect of alcohol on blood pressure disappears after the person stops the intake of alcohol, and the Veteran stated that he was no longer drinking alcohol in excess at that time.  In addition, the examiner indicated that there was no evidence in the medical literature that alcohol use actually causes hypertension.  This opinion does not specifically address depression, which was part of the original opinion request from the RO.

The Veteran is now service-connected for CAD pursuant to a December 2010 rating decision.  He has also alleged that his hypertension could be due to his presumed Agent Orange exposure.  See April 2010 report of general information.  In addition, it appears that the Veteran has continued to drink alcohol in amounts that his treatment providers have found to be significant, based on notations in the VA treatment records.  See, e.g., January 2012 (noting continued diagnosis of alcohol abuse) and June 2012 (noting diagnosis of alcohol dependence and discussion of 12-step meetings) VA treatment records.

Regarding the obstructive sleep apnea claim, the November 2011 VA examiner determined that it was less likely as not that the Veteran's current obstructive sleep apnea was proximately due to or the result of his alcohol abuse.  In so finding, the examiner determined that the Veteran's morbid obesity and small airway were the most likely causes of the disorder.  During the Board hearing, the Veteran indicated that the doctors who administered the sleep study suggested that his sleep apnea could be related to his service-connected PTSD.  See Bd. Hrg. Tr. at 20-21.

On review, although the VA examiners addressed pertinent medical issues related to the Veteran's current hypertension and obstructive sleep apnea in this case, opinions considering the complete factual history for both disorders, including all causal theories, are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders, alcohol abuse, obstructive sleep apnea, hypertension, hearing loss, and skin disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The Veteran may submit or request that VA attempt to obtain any additional treatment records, such as the workman's compensation records referenced in the private treatment records from Dr. G.M., to the extent these records may be relevant to the current claims.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Tampa VA Medical Center and the Brooksville VA Outpatient Clinic.    

The request for VA treatment records should include a search for the complete December 2010 Florida Sleep Institute sleep study noted to be in Vista Imaging in the corresponding January 4, 2011, VA treatment record, as well as the April 6, 2012, audiogram results referenced in the VA treatment record from that same date.  

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD and the nature and etiology of any current psychiatric disorder other than PTSD and alcohol abuse.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the October 2009, May 2011, and November 2011 VA examination reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  Regarding the service-connected PTSD, the examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria and discuss the level of social and occupational impairment attributable to the disability.

If the examiner is unable to distinguish between the effects associated with the service-connected PTSD and any effects associated with a nonservice-connected disorder, he or she should state so in the report.

b.  Regarding the claimed psychiatric disorder other than PTSD and alcohol abuse, the Veteran has contended that he currently has depression as a result of his service-connected PTSD.  See, e.g., September 2011 claim.

The examiner should identify all current psychiatric disorders other than PTSD and alcohol abuse, including any depressive disorder or adjustment disorder with depressed mood/related depressive symptoms.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder was caused by or permanently aggravated by his service-connected disabilities.

In providing this opinion, the examiner should discuss the finding in the November 2011 VA examination report that the Veteran has an adjustment disorder with depressed mood/related depressive symptoms that is primarily related to his chronic pain and limitations associated with his numerous medical and orthopedic issues.  He or she should clarify whether this diagnosis is related to the Veteran's service-connected disabilities (as opposed to nonservice-connected medical problems alone).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he has a current skin disorder that may be related to his presumed herbicide exposure from his service in Vietnam, as well as the conditions he was living in while stationed there.  See June 2009 claim; May 2015 Bd. Hrg. Tr. at 29-32.  

The Veteran's service records confirm that he served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.  The VA treatment records also identify various skin disorders during the appeal period (beginning around June 2009).  See, e.g., October 2010 Agent Orange Registry examination, August 2011, September 2011, and March 2012 VA treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that such an association may not be presumptive).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the October 2009 VA examination report.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  In making this determination, the October 1964 service entrance audiological examination must be converted from ASA measurements to ISO-ANSI measurements.

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After any additional records are associated with the claims file and after the Veteran has been afforded the additional VA mental health examination as indicated above, the AOJ should refer the Veteran's claims file to the November 2011 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the March 2010, May 2011, and November 2011 VA examination reports.

The Veteran has provided multiple theories for the basis of his hypertension claim.  See, e.g., March 2010 written statement (secondary to service-connected PTSD); April 2010 report of general information (due to in-service Agent Orange exposure); September 2011 written statement (secondary to depression and alcohol abuse).  

The Veteran's service records confirm that he served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested in or is otherwise related to his military service, including herbicide exposure and living conditions therein (notwithstanding the fact that such an association may not be presumptive).

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or permanently aggravated by his service-connected disabilities.

In rendering this opinion, the examiner should discuss the medical significance, if any, of the fact that the Veteran is now service-connected for coronary artery disease and the fact that he has resumed alcohol use in amounts that his treatment providers have found to be significant, as well as any additional findings otherwise observed in the claims file.  See, e.g., August 2010 VA treatment records (cardiology findings related to CAD diagnosis); January 2012 (noting continued diagnosis of alcohol abuse) and June 2012 (noting diagnosis of alcohol dependence and discussion of 12-step meetings) VA treatment records.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After any additional records are associated with the claims file and after the Veteran has been afforded the additional VA mental health examination as indicated above, the AOJ should refer the Veteran's claims file to the November 2011 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the November 2011 VA examination report.

The Veteran has contended that his sleep apnea could be related to his alcohol abuse or PTSD.  See September 2011 claim; May 2015 Bd. Hrg. Tr. at 20-21.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea manifested in or is otherwise related to his military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by or permanently aggravated by his service-connected disabilities.

In providing this additional opinion, the VA examiner should discuss the Veteran's new causal theory based on his service-connected PTSD, as well as any additional findings otherwise observed in the claims file.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ based on review of the entire claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


